 1                                                        JS-6
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 8
 9    Heidi Cunningham,                                     Case No. EDCV 18-1889 JGB
                                                                      (SHKx)
10
                                             Plaintiff,
11
                   v.
12                                                                 JUDGMENT
      Meridian Credit Group, LLC,
13
14                                        Defendant.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17
18         Pursuant to the Order filed concurrent herewith, Plaintiff Heidi
19   Cunningham Motion’s for Default Judgment against Defendant Meridian Credit
20   Group, LLC, is GRANTED IN PART. Default judgment is GRANTED as to both
21   of Plaintiff’s Causes of Action. Plaintiff’s request for damages and attorneys’ fees
22   are GRANTED IN PART. The Court declares the following:
23      1. Plaintiff is AWARDED $2,000 in statutory damages, $8,410 in attorneys’
24         fees, and $585 in costs.
25      2. Plaintiff is ORDERED to mail or personally serve a copy of this Judgment
26         and the Order concurrently filed therewith to Defendant. Plaintiff shall file
27         Proof of Service with the Court within ten days of the date of the Order.
28
 1        Judgment is hereby entered in favor of Heidi Cunningham and against
 2   Meridian Credit Group, LLC.
 3
 4   Dated: February 11, 2019
 5
 6
                                          TH
                                          THE
                                           HE HONORABLE JESUS G. BERNALBERNA
 7                                        Un
                                           nited States District Judge
                                          United
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
